Citation Nr: 1138757	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  05-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), personality disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from April 2002 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a substantive appeal dated in March 2005 the Veteran requested a Travel Board hearing.  A hearing was scheduled in June 2007 and the Veteran was notified in a letter dated in May 2007.  The Veteran did not appear and did not submit a motion for a new hearing.  Accordingly, the case will be processed as though the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), personality disorder, and major depressive disorder.  

The Veteran's claim for service connection was previously remanded by the Board in August 2009 and March 2011for further development.  Following that development, the case was returned to the Board.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

The Veteran was scheduled for a VA examination to be conducted in July 2011.  However, the Veteran failed to appear for the examination as scheduled.  On July 22, 2011, the Veteran was notified by VA that he would be scheduled for a VA examination.  A review of the file indicates that the VA examination was scheduled for July 21, 2011, the day before the notice letter was dated.  See the Veterans Health Administration scheduling letter dated July 22, 2011, and the supplemental statement of the case dated in August 2011.  In these circumstances, VA has not properly discharged its duty to inform the Veteran of the day and time of his scheduled VA examination.  

Re-examinations will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability. Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.327(a) (2011).

The March 2011 Board remand determined that additional development was required.  The Board noted that although the examiner indicated that the Veteran did not have PTSD and denied any stressors before, during, or after the military, in a statement received in April 2003, the Veteran indicated a stressor.  The examiner's opinion is unclear as to whether she found the stressor was insufficient to support a diagnosis of PTSD or did not consider the stressor of the service member's death in service because it was not corroborated.  In that regard, it is also noted that the examiner indicated the MCMI3 reflected "high levels of social isolation and difficulties relating to others as well as depressive and negative personality with reports of depression, dysthymia and anxiety and to a lesser degree PTSD (vet denies any traumas)."  The examiner also indicated that he did not have the adjustment disorder he had in the military currently or at any time after his discharge.  However, the examiner did not reconcile this determination with the diagnosis of adjustment disorder that was provided upon VA examination in July 2003.  In addition, the examiner did not reconcile her diagnosis with the other diagnoses of record.  In light of the above, another examination should be conducted after additional development is undertaken.  In holding with the past determination of the Board, the Veteran should be scheduled for another VA examination for an opinion as to whether the condition that pre-existed service was present in service and thereafter and if so whether it was aggravated by service and, if not, whether a current psychiatric condition was incurred in service.  38 C.F.R. § 3.159 (2011).  

Private medical records dating from April 2004 to January 2005 show the Veteran continued to seek treatment for psychiatric disorders.  An April 2004 mental status evaluation found that the Veteran was a previous client at Suncoast and was last seen by the agency in 1995 in the outpatient therapy program.  It does not appear that this record was submitted or that the Veteran provided an authorization form that would allow VA to obtain additional records.  The Veteran should again be requested to provide any additional relevant medical records or sufficient information and authorization that would allow VA to seek those records on his behalf.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to submit any outstanding private medical records, to include all records from Suncoast, including those dated in 1995 and prior thereto.  In the alternative, the Veteran should provide sufficient information so the records can be obtained by VA, provided that any necessary authorization forms are completed.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(e).

2.  Reschedule the Veteran for the appropriate examination for psychiatric disorders.  Request that, after reviewing the claims file, the examiner provide an opinion as to whether any psychiatric disorders at least as likely as not (i.e., 50 percent or higher probability) originated in service or are related to service.  The examiner should also address whether the Veteran has an acquired psychiatric disorder that was superimposed on the personality disorder in service.  

The examiner should indicate whether the Veteran has or does not have PTSD that is at least as likely as not related to a stressor in service, to include the verified death of a fellow recruit in basic training, and should provide a complete rationale for the conclusion.  

If the examiner finds that it is less likely as not (i.e. a probability of less than 50 percent) that a psychiatric disorder originated in or is related to service, the examiner should address whether the Veteran undebatably had a psychiatric disorder that pre-existed service and if so explain why.  If the response is affirmative the examiner should opine as to whether the pre-existing psychiatric condition was aggravated (i.e. permanently worsened) beyond its natural progression during service.  

The examiner should also reconcile the diagnosis or diagnoses provided on the VA examination with the diagnoses of record:  major depression with single episodes of various suicidal ideation; depressive disorder; personality disorder with schizoid and dependent features; adjustment disorder with depressed mood; recurrent major depression with psychotic features; panic disorder without agoraphobia; schizoaffective disorder; and chronic paranoid psychosis.  

The examiner must explain the rationale for the opinions given.  

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


